*364
Judgment affirmed.

The respondent excepted to both orders mentioned. Errors are specially assigned, in that the court should not have awarded twenty per cent, interest on the principal debt; that the rule should not have been made absolute without evidence to sustain the petition; that the recital of any admission in the answer was error, because the respondent made no admission of any kind whatever upon the hearing of the cause; and that the petition should have been dismissed for want of proof to support it, or the same should have been submitted to a jury to ascertain whether it was so sustained.
Albert S. Johnson, for plaintiff in error.
Dabney & Fouché, contra.